FILED

                                                                                  TN COURT Of
                                                                          l\1 0RKI.R S' CO:&IFI.NS . \TIO
                                                                                                     .    N
                                                                                      CLAD. IS

                                                                                   Time 1:4:2 PM

           TENNESSEE BUREAU OF WORKERS' COMPENSATION
          IN THE COURT OF WORKERS' COMPENSATION CLAIMS
                           AT KINGSPORT

PAMELA COMPTON,                             )   Docket Number: 2017-02-0178
        Employee,                           )
                                            )
v.                                          )   State File Number: 25350-2017
                                            )
MO'S INVESTMENTS, Inc., d/b/a               )
SICILY RESTAURANT,                          )   Judge Brian K. Addington
          Uninsured Employer.               )


                       COMPENSATION HEARING ORDER


       This matter came before the Court on January 10, 2018, for a Compensation
Hearing. Ms. Compton participated in the hearing. No one from Mo's Investments
appeared. The central legal issue is whether Ms. Compton provided sufficient proof to
establish entitlement to temporary total disability benefits and reimbursement of medical
expenses. Based on the evidence presented, the Court finds Ms. Compton did not submit
sufficient evidence to establish her entitlement to those benefits.

        No one undisputed that Ms. Compton suffered a cut to her arm at work sometime
in late February or early March 2017. Ms. Compton sought medical treatment on her
own, but she did not present any certified medical records explaining the treatment or
certified medical bills for that treatment. She testified she missed ten days of work
because of a staph infection she suffered due to her injury, but she presented only one
excuse for a doctor's appointment she attended on February 24, 2017. Ms. Compton did
not state which particular dates in February or March 2017 she missed or supply
sufficient proof to calculate her base-period wages.

                       Findings of Fact and Conclusions of Law
       Ms. Compton bears the burden of proof on all essential elements of her claim and
must establish by a preponderance of the evidence that she is entitled to the requested
benefits. Willis v. All Staff, 2015 TN Wrk. Comp. App. Bd. LEXIS 42, at *18 (Nov. 9,

                                            1
2015); see also Tenn. Code Ann. § 50-6-239(c)(6) (2017) ("[T]he employee shall bear
the burden of proving each and every element of the claim by a preponderance of the
evidence.").

       Ms. Compton cut her arm at work, but she failed to prove entitlement to any
medical expenses or temporary disability benefits. Ms. Compton failed to identify the
specific date of her injury. See Tenn. Code Ann.§ 50-6-102(14)(A). Further, she failed
to provide a medical opinion sufficient to prove her injury required the medical treatment
she received. See Tenn. Code Ann. § 50-6-102(14)(C) and (D). Additionally, she did
not provide medical excuses to cover at least seven days that would entitle her to
temporary total disability benefits or provide sufficient evidence for the court to
determine her average weekly wage. See Tenn. Code Ann. §§ 50-6-205(a) and
-102(3)(A). Thus the Court holds that Ms. Compton failed to submit sufficient evidence
to establish entitlement to medical and temporary disability benefits.

        IT IS, THEREFORE, ORDERED that Ms. Compton's claim for past medical and
temporary disability benefits is denied on the grounds that Ms. Compton did not submit
sufficient evidence to prove entitlement to those benefits. The Court taxes a filing fee of
$150.00 against Mo's Investments Inc. for which execution may issue if necessary. If no
appeal is taken, the order shall become final after thirty days.


ENTERED on January 11,2018.



                                          Is/ Brian K. Addington
                                          BRIAN K. ADDINGTON, JUDGE
                                          Court of Workers' Compensation Claims




                                             2
Technical Record:
1. Petition for Benefit Determination
2. Dispute Certification Notice
3. Request for Expedited Hearing
4. Expedited Hearing Order
5. Scheduling Hearing Order
6. Post ADR Dispute Certification Notice

Exhibits:
1. Affidavit of Pamela Compton
2. Medical billing statements
       a. Wellmont Health System
       b. Wal-Mart Pharmacy
       c. Doctors Assisted Wellness and Recovery, LLC
3. Documents submitted by Sicily Restaurant
       a. E-Mail correspondence from Mr. Mohamed Hashem
       b. Cleared check, number 2000
       c. Medical bill-Wellmont Medical Associates
       d. Medical Excuse Note from Doctors Assisted Wellness
       e. Receipt number 216324
       f. Payment receipt number 1007915
4. Expedited Request for Investigation Report




                                           3
                             CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the Compensation Hearing Order
was sent to the following recipients by the following methods of ser ice on this 11 111 day
of January, 2018.

          Name               Certified       First        Email               Sent To:
                              Mail        Class Mail
Pamela Compton,                                                     111 Maden Dr.
Employee                         X               X           X      Gray, TN 37615
                                                                    pamcompton7 @yahoo.com
Mohammad Hashem,                                                    122 Proffitt Ln.
Employer                         X               X           X      Kingsport, TN 3 7 663
                                                                    edhashem@gmail.com



                                                     /)           ))v~
                                           PEN~R-I- oc-1,-_C_O_U_R_T_ C_ L_E_R_K_
                                           Court ofWor s' Compensation Claims
                                           WC.CourtClerk@tn.gov




                                             4